Citation Nr: 0527761	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  95-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to asbestos exposure in 
service.

2.  Entitlement to service connection for a dermatological 
disorder, claimed as secondary to asbestos exposure in 
service.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to asbestos exposure in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1946.  He also had a dishonorable period of service from 
August 1946 to August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was previously before the 
Board and was remanded back to the RO for additional 
development in February 1997 and March 1999.  In September 
2000, the Board denied the veteran's claims on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a March 2001 
order, the Court vacated the Board's decision and remanded 
the case back to the Board.

The Board prepared another decision in May 2002, denying the 
veteran's claims for service connection for a 
gastrointestinal disorder, to include peptic ulcer disease, 
and a dermatological disorder, to include a skin rash, both 
claimed as secondary to asbestos exposure during service.  
The issue of entitlement to service connection for a 
respiratory disorder, to include emphysema, claimed as 
secondary to asbestos exposure during service, was remanded 
by the Board in a separate October 2003 decision for 
additional development.  

The veteran appealed the Board's May 2002 decision to the 
Court which remanded the Board's decision for additional 
development, to include compliance with new duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Board, in turn, remanded these issues to 
the RO for further development consistent with the Court's 
order, and the RO sent the veteran a VCAA compliance letter 
in September 2004 on the two issues that had been the subject 
of the Court's order, namely the issues of service connection 
for a gastrointestinal disorder and a dermatological disorder 
both claimed secondary to asbestos exposure in service.  

However, a full VCAA compliance letter was not sent on the 
third issue, a respiratory disorder claimed secondary to 
asbestos exposure in service.  In September 2005 arguments, 
the American Legion argues that VA has not complied with the 
new duty to inform requirements outlined in the VCAA.  As 
such, this issue is being remanded for issuance by the RO of 
a full VCAA compliance letter on the issue of entitlement to 
service connection for a respiratory disorder, secondary to 
asbestos exposure in service, and will be addressed in the 
REMAND section below.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not relate any 
gastrointestinal disorder to active service or any incident 
of service.  

3.  The competent medical evidence does not relate any 
dermatological disorder to active service or any incident of 
service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by active service or secondary to claimed asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A dermatological disorder was not incurred in or 
aggravated by active service or secondary to claimed asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection for disabilities related to asbestos 
exposure in the June 1995 rating decision, a September 1995 
statement of the case (SOC), and in supplemental statements 
of the case (SSOC) issued in December 1997 and June 2005 and 
in a September 2004 letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the September 2004 
letter, VA informed the veteran with regard to the claims for 
a gastrointestinal disorder and a dermatological disorder 
that VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in September 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  The RO has obtained 
the service medical records for the veteran's service and 
these appear to be complete.  The RO has obtained all 
relevant records of treatment identified by the veteran.  He 
was provided the opportunity to present argument and evidence 
in hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, which he declined.  VA has provided 
examinations of the veteran or sought medical opinions in 
April 1997 and March 2000.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos. 
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO complied with these procedures.  The 
RO sent the appellant a letter in October 1994 substantially 
complying with these requirements, and he provided some 
information in October 1994.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

The veteran contends that he was exposed to a yellowish 
substance, apparently asbestos, while working at an 
ammunition depot in Vallejo, California during service.  He 
claims even though he wore long sleeves and wore a mask, he 
had problems with itching and rashes, developed a breathing 
problem diagnosed as emphysema, and was diagnosed with 
ulcers, all of which he claims were due to his asbestos 
exposure.  

Regarding the veteran's contention that he believes that he 
was exposed to asbestos during service, the Board notes that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure. See McGinty v. Brown, 4 
Vet. App. at 432.  However, while the veteran has reported a 
history of in-service asbestos exposure, he has presented no 
further evidence as to the specifics of such claimed 
exposure.  Moreover, his service medical records are entirely 
negative for evidence of asbestos exposure or complaints of 
any symptoms that might be considered secondary or due to 
such exposure.  In response to the RO's request to provide 
information about his alleged asbestos exposure during active 
duty, the veteran has merely indicated that the ammunition 
depot at which he worked had no windows or ventilation and 
that, while performing his job at that site, he came in 
contact with a yellowish substance, which he believes was 
asbestos.  Unfortunately, his statement of exposure due to 
his working in a non-ventilated ammunitions depot, standing 
alone, is not sufficient evidence of in-service exposure.  
See generally Nolen v. West, 12 Vet. App. 347 (1999).

As to the question of post-service asbestos exposure, the 
veteran did state, during a November 1994 VA respiratory 
examination, that he had worked in the construction and 
renovation of buildings.  The examiner further noted that the 
veteran "does not know whether he has been exposed to 
asbestoes [sic], but he reports that he has been coughing 
more and more, for the past 10 years."

In the absence of evidence supporting in-service asbestos 
exposure, the Board will turn its attention to the question 
of whether the veteran's claimed disorders are directly 
related to his active service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Regarding the claimed gastrointestinal disorder, the Board 
observes that the veteran was first treated for an active 
duodenal ulcer in September 1977, more than thirty years 
following his honorable active service.  Subsequently, he has 
been diagnosed with peptic ulcer disease, with a past history 
of a demonstrated pyloric channel ulcer.  During his November 
1994 VA stomach examination, he reported stomach problems 
since 1952, and he described epigastric pain since 1969 
during his April 1997 VA stomach examination.  Neither the 
examiners who conducted these examinations nor the veteran's 
other treatment providers have presented any opinion 
regarding whether a current gastrointestinal disorder is 
etiologically related to service.

Similarly, the first medical evidence of record of a skin 
disorder is a June 1993 VA medical record indicating a sore 
on the left neck.  A March 1994 VA medical record reflects 
complaints of a scaly area on the left shoulder.  A November 
1994 VA skin examination revealed eczematous dermatitis of 
the neck, the right side of the chest, and the right calf, 
while an April 1997 VA skin examination revealed dermatitis 
"of uncertain etiology."  While the veteran reported during 
the 1994 examination that he had suffered from skin problems 
since service, neither of his examiners nor his other 
treatment providers have provided commentary on the existence 
of a relationship between a current skin disorder and 
service.

There is no medical evidence linking a gastrointestinal 
disorder or a dermatological disorder to the veteran's 
service.  Indeed, the only evidence of record suggesting an 
etiological link between the veteran's claimed 
gastrointestinal and dermatological disorders and service is 
his own lay opinion.  The Board has considered the veteran's 
statements regarding the etiology of his gastrointestinal 
disorder and dermatological disorder; however, this is not 
competent evidence to relate any such disorders to service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no competent medical evidence establishing a causal 
relationship between claimed gastrointestinal and 
dermatological disorders and service, including claimed in-
service asbestos exposure.  The preponderance of the evidence 
is against the claims for service connection, and the claims 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for a gastrointestinal disorder, secondary 
to asbestos exposure in service is denied.

Service connection for a dermatological disorder, secondary 
to asbestos exposure in service is denied.


REMAND

The Board has denied the claims for a gastrointestinal 
disorder and a dermatological disorder secondary to asbestos 
exposure in service.  These claims were the subject of a BVA 
decision which was appealed to the Court and remanded for 
full compliance with the VCAA, particularly with regard to 
informing the veteran of the evidence necessary to prove his 
claim, which evidence he was expected to submit, and which 
evidence VA would obtain on his behalf.  This was 
accomplished in a September 2004 letter to the veteran, but 
only with regard to these issues.  A full VCAA compliance 
letter on the issue of service connection for a respiratory 
disorder secondary to asbestos exposure in service must also 
be sent.  

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a full VCAA 
compliance letter on the issue of 
entitlement to service connection for a 
respiratory disorder claimed as secondary 
to asbestos exposure in service.  

2.  After allowing a reasonable period 
for the veteran to respond, the RO should 
readjudicate the remaining issue on 
appeal.  If the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2005 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

